Citation Nr: 0003960	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
due to undiagnosed illness.

2.  Entitlement to service connection for dermatitis of the 
feet, to include due to undiagnosed illness.

3.  Entitlement to service connection for right shoulder 
disability, to include due to undiagnosed illness.

4.  Entitlement to service connection for left shoulder 
disability, to include due to undiagnosed illness.

5.  Entitlement to service connection for right hip 
disability, to include due to undiagnosed illness.

6.  Entitlement to service connection for left hip 
disability, to include due to undiagnosed illness.

7.  Entitlement to service connection for upper 
gastrointestinal disability, including hiatal hernia.

8.  Entitlement to service connection for anemia, to include 
due to undiagnosed illness.

9.  Entitlement to service connection for bronchitis, to 
include due to undiagnosed illness.

10.  Entitlement to service connection for hemorrhoids, to 
include due to undiagnosed illness.

11.  Entitlement to service connection for right wrist 
disability, to include due to undiagnosed illness.

12.  What evaluation is warranted for residuals of a right 
ankle and fifth metatarsal disorder from January 1, 1998.

13.  What evaluation is warranted for residuals of right eye 
papilledema and a hypoplastic optic nerve from January 1, 
1998.

14.  What evaluation is warranted for pseudofolliculitis 
barbae from January 1, 1998. 

15.  What evaluation is warranted for sleep apnea from 
January 1, 1998.

16.  What evaluation is warranted for residuals of a right 
index finger and thumb injury, to include arthritis, from 
January 1, 1998. 

17.  What evaluation is warranted for degenerative arthritis 
of the knees from January 1, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1997, to include a period of deployment in the Southwest Asia 
theater of operations.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, entered in June 1998, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Fatigue is causally related to a service-connected 
disability.

2.  Dermatitis of the feet was initially shown during 
service. 

3.  The claims of entitlement to service connection for right 
wrist, right shoulder, left shoulder, right hip, left hip, 
upper gastrointestinal disorders, to include a hiatal hernia; 
anemia, bronchitis, and hemorrhoids are not supported by 
cognizable evidence demonstrating that they are plausible or 
capable of substantiation.  

4.  Since January 1, 1998, residuals of a right ankle and 
fifth metatarsal injury have not been manifested by pain or 
evidence of instability in the joint; motion in the right 
ankle is unrestricted; moderate overall disability is not 
shown.

5.  Since January 1, 1998, the veteran's right eye 
papilledema with a hypoplastic optic nerve has been 
manifested by normal visual fields, and by vision correctable 
to 20/20.

6.  Since January 1, 1998, pseudofolliculitis barbae has been 
manifested by small area of pimples, without inflammatory 
lesions, complaint of itching or evidence of exfoliation.

7.  Since January 1, 1998, sleep apnea has been manifested by 
daytime drowsiness, which is relieved by taking naps when 
necessary; persistent daytime hypersomnolence is not shown.

8.  Since January 1, 1998 residuals of a right index finger 
and thumb injury, to include arthritis include pain on 
passive flexion of the right index finger, with less strength 
in the right hand than the left. 


CONCLUSIONS OF LAW

1.  Fatigue is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (1999). 

2.  Dermatitis of the feet was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

3.  The claims of entitlement to service connection for 
bilateral hip and shoulder disorders, an upper 
gastrointestinal disability including hiatal hernia, anemia, 
bronchitis, hemorrhoids and for right wrist disability are, 
in each instance, not well grounded.  38 U.S.C.A. § 5107(a).

4.  Since January 1, 1998, the criteria for compensable 
ratings for right ankle and right fifth metatarsal disorders 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.10, 4.31, 4.71a, Diagnostic Code 
5284 (1999).

5.  Since January 1, 1998, the criteria for a compensable 
rating for a right eye disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.20, 4.84a, , Diagnostic Codes 6009, 6080 (1999).

6.  Since January 1, 1998, the criteria for a compensable 
rating for pseudofolliculitis barbae have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.10, 4.119, Diagnostic Codes 7817, 7806 (1999).  

7.  Since January 1, 1998, the criteria for a compensable 
rating for sleep apnea have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.104, Diagnostic Code 6847 (1999).

8.  Since January 1, 1998, the criteria for a compensable 
rating for right hand disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.71a, 
Diagnostic Code 5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims of entitlement to 
service connection for fatigue and dermatitis, as well as 
each of his claims of entitlement to compensable ratings from 
January 1, 1998, to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that these 
claims are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  If a 
condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id.

Fatigue

The veteran contends that he suffers from fatigue and that 
the condition is traceable to his deployment in Saudi Arabia.  
In this regard, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the PGW or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317 (1999).  

In this regard, the service medical records reflect that in 
September 1994, the veteran complained of increasing fatigue 
over the prior two years.  The assessment was chronic 
fatigue.  On return in November 1995, the veteran was 
assessed with daytime fatigue of unclear etiology.  In 
January 1996, the appellant reported a one year history of 
excessive fatigue, and physical examination resulted in a 
diagnosis of excessive daytime sleepiness without obvious 
cause.

The veteran continued to receive treatment for pertinent 
symptomatology between July and September 1996.  While 
chronic fatigue was diagnosed in July 1996, fatigue was not 
judged to be a major problem on examination in August 1996.  
In October 1997, however, the veteran was judged to suffer 
from fatigue secondary to poor sleep hygiene.  On examination 
by VA in April 1998, the veteran was diagnosed with fatigue.

Fatigue is a designated sign or symptom which may comprise a 
manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b).  Service connection for fatigue on such 
basis, however, is not in order because when determining the 
etiology of the appellant's fatigue a VA examiner in April 
1998 opined that the disorder was "more likely than not" 
related to sleep apnea.  Nevertheless, given the fact that 
service connection is in effect for sleep apnea, the Board is 
of the view, in accordance with the pertinent provisions of 
38 C.F.R. § 3.310 (1999), which pertain to secondary service 
connection, that service connection for fatigue secondary to 
sleep apnea is warranted.  38 C.F.R. § 3.310.

Dermatitis 

Under the law, service connection may be granted for 
disability incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

The veteran asserts that he experienced cracking and itching 
involving the skin of his feet, which he felt was related to 
the black military socks he wore, in service.  In this 
regard, service medical records show that in June 1994 the 
veteran presented with a one week history of cracking and 
itching involving the skin of his feet.  Physical examination 
revealed scaling and a cracking rash over the plantar surface 
of the veteran's feet.  The diagnosis was tinea pedis.  The 
appellant was thereafter again diagnosed with tinea pedis in 
August 1995 and July 1996.  

Subsequent to service, after being examined by VA in April 
1998, the veteran was diagnosed with atopic dermatitis 
involving the feet.  Given such diagnosis, then, and inasmuch 
as clinical dermatitis (i.e., tinea pedis) was first shown 
fairly late in the veteran's service tenure, the Board is of 
the view that service connection for chronic dermatitis of 
the feet is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

Bilateral shoulder and hip disorders, an 
upper gastrointestinal disability, 
including a hiatal hernia, anemia, 
bronchitis, hemorrhoids, and a right 
wrist disability

The threshold question to be answered concerning the claims 
of entitlement to service connection for bilateral shoulder 
and hip disorders, a right wrist disability, anemia, 
bronchitis, hemorrhoids, and an upper gastrointestinal 
disability, to include a hiatal hernia is whether he has 
presented, with respect to each disability, evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that these claims are well grounded.

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Concerning his claims for service connection for bilateral 
shoulder disorders the veteran asserts that he was seen for 
shoulder pain in service and that he now has a chronic 
bilateral shoulder disorder due to service.  In this regard, 
a service medical report dated (apparently) in November 1991 
reflects that the veteran was temporarily profiled from 
overhead lifting following a diagnosis of right shoulder 
pain.  The service medical records are thereafter negative 
for any pertinent complaint or finding.

When examined by VA subsequent to service, in April 1998, the 
veteran gave a history of shoulder pain beginning in 1994, 
though he was free of any shoulder pain on the day of 
examination.  On physical examination, there was no evidence 
of any abnormality involving either of the veteran's 
shoulders.  Pertinent X-ray examination of each shoulder was 
"[u]nremarkable", and the pertinent examination diagnosis 
was "[n]ormal shoulder exam[ination]".  

In considering the veteran's claims for service connection 
for disability involving his right and left shoulders, the 
Board is constrained to stress that, notwithstanding that he 
was noted on one occasion inservice to experience right 
shoulder pain, he is not shown to currently have any 
disability/pathology involving either shoulder, the presence 
of which, significantly, is prerequisite to any favorable 
claim for related service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  It must be repeated 
that the 1998 VA examination revealed normal shoulders.  
Therefore, a plausible claim of entitlement to service 
connection for disability involving either shoulder is, in 
each instance, not presented, and hence, these claims are not 
well grounded.  38 U.S.C.A. § 5107(a).

In reaching this decision the Board considered whether 
service connection is warranted under the "undiagnosed 
illness" provisions of 38 C.F.R. § 3.317.  Notably, however, 
while service connection may be established for chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001, the law still requires that there be objective 
indications of a chronic disability that are perceptible to 
an examining physician, and other, non-medical indicators 
that are capable of independent verification.  Here, there is 
no indication of any symptomatology.  As such, the provisions 
of the Persian Gulf legislation are not for application.  38 
C.F.R. § 3.317 (a)(2- 5). 

Regarding his claims for service connection for disability 
involving his hips, the veteran asserts that he experienced 
hip pain in service and he contends, in essence, that he 
presently has chronic disablement involving each hip which is 
of service origin.  In this regard, a service medical report 
dated in July 1996 reflects that the veteran had recently 
decreased his exercise regimen due to "[right] hip pain".  
The clinical assessment following physical examination was 
rule out early degenerative joint disease of the right hip.  
X-ray examination of the right hip, however, disclosed no 
radiological evidence of a right hip disorder.  

Subsequent to service, when examined by VA in April 1998, the 
veteran gave a history of "gradual onset of pain in his 
hips" which he believed dated from "sometime in 1993", 
though he denied any incident of related inservice trauma.  
On physical examination, the veteran demonstrated 
unrestricted motion in each hip, and there was no evidence of 
any abnormality or deformity with respect to either hip.  
There were no positive findings on pertinent X-ray 
examination of each hip, and the pertinent examination 
diagnosis was "[n]ormal hip exam[ination]".  Given such 
diagnosis, then, and notwithstanding that the veteran 
complained of right hip pain in service (in July 1996), he is 
not shown to currently have any disability/pathology 
referable to either hip.  Inasmuch as the presence of current 
symptomatology is a prerequisite to any favorable claim for 
service connection under any theory of entitlement, a 
plausible claim for service connection for disability 
involving either hip is, in each instance, not presented.  
Therefore, these claims are not well grounded.  38 U.S.C.A. 
§ 5107(a).

With respect to his claim for service connection for upper 
gastrointestinal disability, including hiatal hernia, the 
veteran asserts that, on the basis of his having undergone 
"an upper GI series" in service he was diagnosed as having 
"a hiatal hernia sometime in 1995".  He further contends, 
in substance, that he currently has a chronic 
gastrointestinal disorder which is of service origin.  

In this regard, the service medical records show that the 
appellant was treated for acute gastritis following 
complaints of stomach pain in November 1979.  In November 
1993, he reported a one day history of epigastric pain, and 
following physical examination the impression was 
"gastritis/duodenitis."  In October 1994, the veteran was 
administered an upper gastrointestinal series; the 
impression, was that there was no evidence of a 
"gastroesophageal reflux or hiatal hernia."  In January 
1997, when the veteran was seen for chest pain and he related 
a history of "hiatal hernia."  The assessment was a hiatal 
hernia as well as possible gastritis.  Finally, the veteran 
was treated for a queasy stomach on one occasion in July 
1997, but a pertinent diagnosis was not entered.

Postservice, when examined by VA in April 1998, the veteran 
indicated that, based on his having undergone 'an upper GI 
series' in service he was diagnosed as having 'a hiatal 
hernia sometime in 1995."  The examination diagnosis was 
hiatal hernia with reflux "based on the upper GI report from 
1995".  

In considering the veteran's claim for service connection for 
upper gastrointestinal disability, including hiatal hernia, 
the Board is constrained to point out that the April 1998 
assessment that the appellant had a hiatal hernia with reflux 
was based purely on the appellant's self reported history.  
There is, however, no competent evidence that any inservice 
or postservice upper gastrointestinal examination diagnosed 
any upper gastrointestinal disorder or a hiatal hernia.  In 
this respect, it must be recalled that a "layman's account 
of what (a physician) purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As medical 
evidence is need to well ground the claim, as the veteran is 
not competent to offer a medical opinion or diagnose his own 
symptoms, and as the Board need not accept a diagnosis based 
on an inaccurate medical history, Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993), it follows that this claim must be denied as not 
well grounded.

Concerning his claim for service connection for anemia, the 
veteran indicates that he may have had anemia in service.  In 
this regard, pertinent laboratory testing in April 1991 
revealed hematocrit and hemoglobin levels that were within 
the designated ranges of normalcy.  Repeat laboratory testing 
accomplished in August 1994 again revealed hematocrit and 
hemoglobin levels that were well within the identical 
designated range of normalcy.  Subsequent to service, 
laboratory testing afforded the veteran in conjunction with 
his examination by VA in April 1998 revealed a "new 
(hematocrit)" level of 40.8, which was below the lower bound 
(of 42) of the designated range of normalcy.  Presumably in 
consideration of such result, the pertinent diagnosis on the 
veteran's examination by VA in April 1998 was iron deficiency 
anemia.  However, there is no evidence relating the veteran's 
assessed anemia to service.  Given such consideration, and 
inasmuch as anemia was not shown in service, then, a 
plausible claim for service connection for anemia is not 
presented.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Consequently, such claim, as was determined by the RO, is not 
well grounded.  38 U.S.C.A. § 5107(a). 

In reaching this decision the Board considered whether the 
provisions of 38 C.F.R. § 3.317 were for application, 
however, as the appellant has been assigned a diagnosis, and 
as the provisions of this regulation are for symptoms due to 
an undiagnosed illness it follows that this regulation does 
not afford a basis to award the benefit desired.

Regarding his claim for service connection for bronchitis, 
the veteran essentially contends that he has had bronchitis 
since service.  In this regard, in April 1981, the appellant 
was hospitalized for three days for sinusitis with secondary 
bronchitis.  A service medical report from February 1989, 
noted a four day history of a runny nose and a productive 
cough, and the appellant was diagnosed with bronchitis.  
Records from May 1989 reflect that the veteran at that time 
presented with complaints including a cough, and the 
assessment following physical examination was bronchitis.  

Subsequent to service, when examined by VA in April 1998, the 
veteran related a history of bronchitis dating back "to 
1982".  The veteran also indicated that he had experienced 
an episode of bronchitis six months earlier, though he was 
then (i.e., in April 1998) asymptomatic.  Following physical 
examination and the accomplishment of pulmonary function 
testing (PFT), which was interpreted to reveal "no 
restrictive ventilatory defect", the pertinent examination 
diagnosis was recurrent bronchitis, "by history".  

In considering the veteran's claim for service connection for 
bronchitis, the Board acknowledges that the appellant had 
been diagnosed with bronchitis in service.  Despite the 
foregoing consideration, however, the Board would emphasize 
that the veteran was not found to have bronchitis in 
conjunction with PFT performed by VA in April 1998, nor is 
the related examination diagnosis of recurrent bronchitis 
representative of present disablement, having been made 'by 
history' only.  Given the foregoing, then, and in the absence 
of any evidence demonstrating that the veteran has bronchitis 
currently, a plausible claim for service connection therefor 
is not presented.  Brammer.  Accordingly, such claim, as was 
determined by the RO, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

Regarding his claim for service connection for hemorrhoids, 
the veteran indicated at his March 1999 hearing that, 
although he did not then have hemorrhoids (see page 10 of 
transcript), he may have had the same in service.  In this 
regard, service medical records reveal an assessment of 
possible internal hemorrhoids following complaints of blood 
streaked stool in February 1989.  When examined by VA in 
April 1998, the veteran elaborated that he had last 
experienced a "flare-up" of hemorrhoids "in 1988" and that 
he had been asymptomatic since then.  Notably, however, the 
appellant declined to undergo a rectal examination, and 
hence, the diagnosis was only hemorrhoids, "by history".  
There is no evidence that the VA examiner in 1998 actually 
found that the appellant had hemorrhoids.  As was true with 
respect to the claim for bronchitis, the diagnosis of 
hemorrhoids is not representative of a current hemorrhoid 
condition, having been made 'by history' only.  Given the 
foregoing, then, and in light of the appellant's own 
testimony to the effect that he no longer had hemorrhoids, a 
plausible claim for service connection for hemorrhoids is not 
presented.  Therefore, such claim, as was determined by the 
RO, is not well grounded.  38 U.S.C.A. § 5107(a).

With respect to the veteran's claim for service connection 
for right wrist disability, he asserts that he experienced 
right wrist pain in service and that he has current a chronic 
right wrist disability of service origin.  In this regard, a 
service medical report dated in December 1992 reflects that 
the veteran at that time presented with a complaint of right 
wrist pain of 3 to 4 days' duration.  He denied any history 
of trauma.  The assessment was tendinitis involving the right 
wrist.  In January 1993, the appellant was referred for 
occupational therapy of the right wrist.  By the end of the 
month full functional use of the wrist without pain was 
evident and the veteran was released from further 
occupational therapy.  

Postservice when examined by VA in April 1998, the veteran 
related that he had struck his right wrist "on a hard 
surface", sustaining a fracture.  On pertinent X-ray 
examination, "[n]o acute fracture" was identified, the 
related impression being "[u]nremarkable right wrist 
film[]".  The pertinent examination diagnosis was status 
post fracture of the right wrist, pursuant to the veteran's 
history, "normal" X-ray examination.  

In considering the veteran's claim for service connection for 
right wrist disability, the Board would emphasize that when 
he was seen in service in December 1992 he denied a history 
of right wrist trauma.  Further, the April 1998 VA 
examination diagnosis implicating a right wrist fracture was 
specifically based on the veteran's self reported history 
and, x-ray study at that time revealed no wrist fracture 
residual. Present right wrist pathology is, accordingly, not 
shown.  His related claim for service connection for right 
wrist disability is therefore not plausible and such claim 
is, consequently, as was determined by the RO, not well 
grounded.  38 U.S.C.A. § 5107(a).  

As the foregoing explains the need for competent evidence of 
a current disabilities which are linked by competent evidence 
to service, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the Board considered and denied these appeals on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's service-connected disabilities affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to any disability for which entitlement to an 
increased rating is currently asserted on appeal.

As these claims are appeals from the originally assigned 
ratings the holding in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), is for application.

Right Ankle Disability

The RO has assigned a zero percent rating for residuals of a 
right ankle and fifth metatarsal injury under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5284.  That code, 
however, pertains to "other foot injuries."  As the 
veteran's disability is more specific, however, the Board 
concludes that one rating should be assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999), for limitation of 
motion of the ankle; and a separate rating should be assigned 
for the fifth metatarsal injury residuals under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 to reflect the toe injury 
residuals. 

In this regard, the service medical records show that the 
appellant broke his ankle in 1989.  At a January 1998 
physical examination the ankle was noted to have recovered 
fully, and the veteran was without complaints or pertinent 
symptomatology.  Finally, at the appellant's April 1998 VA 
examination no instability or tenderness relative to his 
right ankle was noted, and motion involving such joint was 
described as being "full."  X-ray examination of the ankle 
revealed normal findings.  As a compensable rating under 
Diagnostic Code 5271 requires a moderate limitation of motion 
it follows that a noncompensable evaluation since January 1, 
1998 for residuals of a right ankle fracture is in order.  

With respect to the rating warranted from January 1, 1998 for 
the appellant's fifth metatarsal injury the appellant denied 
any complaint of pain or discomfort at his April 1998 VA 
examination, and no objective pathology indicative of 
moderate foot injury residuals was evident.  Therefore, the 
Board finds no basis to award a compensable evaluation from 
January 1, 1998, for the appellant's right fifth metatarsal 
injury residuals.  See 38 C.F.R. § 4.31 (where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.)

In reaching the foregoing determinations, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to right ankle disability-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  However, the Board finds it to be noteworthy 
that the veteran indicated to the VA examiner in April 1998 
that such disability has essentially not been problematic 
since shortly after his inservice injury.  The foregoing 
consideration, militates persuasively against any notion of 
entitlement to a higher disability rating predicated on the 
provisions of 38 C.F.R. § 4.10.  The Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's right 
ankle/foot, more closely approximate those required for a 
compensable rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.31, 4.71a, Diagnostic Codes 5271, 
5284.

Right Eye Disability

The veteran's service-connected residuals of right eye 
papilledema and hypoplastic optic nerve, are rated analogous 
to an unhealed eye injury in accordance with Diagnostic Code 
6009.  38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 6009, a 
minimum rating of 10 percent is assignable during a period of 
active pathology.  In addition, the provisions of 38 C.F.R. § 
4.84a, Diagnostic Code 6080 specify that a 10 percent rating 
is warranted for unilateral concentric contraction of the 
visual field to 60 to 30 degrees, but not to 15 degrees, or 
for unilateral loss of either the nasal or temporal half of 
the visual field.  

The veteran contends, in substance, that his service-
connected right eye disability is more severely disabling 
than currently evaluated.  In this regard, when he was 
examined by VA in April 1998, corrected visual acuity was 
20/20, bilaterally.  The veteran did not complain of 
diplopia; disc margins in the right eye were described as 
being "good", and the VA examiner indicated that no 
papilledema was evident.  In the absence of any presently 
ascertained papilledema, a compensable rating in accordance 
with the provisions of Diagnostic Code 6009 is not warranted.  
Further, with corrected visual acuity of 20/20 in each eye, a 
compensable rating pursuant to the provisions of 38 C.F.R. § 
4.84a, Diagnostic Code 6079 (1999) in not in order.

A compensable rating might yet be assigned, based on 
impairment in visual field, in accordance with the provisions 
of Diagnostic Code 6080 set forth above.  In this regard, 
however, a Golman Visual Field study was judged by the 
examiner to be good, and the veteran did not report a visual 
field loss.  Accordingly, a compensable evaluation under this 
code is not in order.

Pseudofolliculitis Barbae

In accordance with Diagnostic Code 7817, the veteran's 
pseudofolliculitis barbae is rated analogous to eczema 
pursuant to Diagnostic Code 7806.  Under Diagnostic Code 
7806, a noncompensable rating is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which 
involves a nonexposed surface or small area; a 10 percent 
rating requires exfoliation, exudation or itching and the 
involvement of an exposed surface or extensive area.   

When examined by VA in April 1998, the veteran indicated 
that, owing to his pseudofolliculitis barbae, he is obliged 
to shave with hair clippers and to remove any ingrown hairs 
with a sterile needle.  He further related that he applied a 
topical solution to his face daily.  On physical examination, 
the veteran's facial skin was noted "to have some very small 
areas of pimples...., mostly just beneath the mandible, and 
along the lateral aspect of the neck bilaterally".  His face 
was free of any inflammatory lesions, with no tenderness on 
palpation of the lesions that were apparently present.  

The foregoing findings would appear to present a disability 
picture commensurate with, at most, possibly some lesion or 
pimple-related exudation.  With neither complaint nor 
evidence, however, of any related itching or exudation, and 
with apparently few if any pimples on the cheeks (the latter 
consideration having significance as to the total expanse of 
affected skin), the Board is well persuaded that the criteria 
for a compensable rating in accordance with Diagnostic Code 
7806 are not satisfied.  Further, inasmuch as the facial 
lesions which were present were not reported to be tender on 
palpation, there would appear to be no basis to award a 10 
percent rating, predicated on objectively tender and painful 
lesions, pursuant to the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  Given the foregoing 
observations, then, the Board concludes that the veteran's 
current noncompensable rating for his pseudofolliculitis 
barbae is fully appropriate.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to pseudofolliculitis barbae-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, the Board observes 
that the veteran advised the VA examiner in April 1998 that 
his above-cited shaving and use of solution regimen kept 
"the flare-ups of his pseudofolliculitis to a minimum."  
The foregoing consideration, in the Board's view, militates 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  The Board has also given consideration to the above-
stated provisions of 38 C.F.R. § 4.7.  The record, however, 
does not show that the actual manifestations of his service-
connected pseudofolliculitis barbae more closely approximate 
those required for a compensable rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.10, 4.118, Diagnostic Codes 7806, 
7817.

Sleep Apnea

In accordance with Diagnostic Code 6847, a noncompensable 
rating is warranted for sleep apnea which is asymptomatic but 
with documented sleep disorder breathing; if persistent day-
time hypersomnolence is present, a 30 percent rating is 
warranted.

The veteran contends that, due to his service-connected sleep 
apnea, he experiences difficulty staying awake on his job, 
which involves computers.  In this regard, a March 1995 
polysomnography revealed that the veteran had apneic and 
hypopneic episodes while sleeping on his back.  When examined 
in April 1996, however, there was no evidence of obstructive 
sleep apnea. 

When examined by VA in April 1998, the veteran indicated that 
he had learned to take naps during the course of the day in 
order to feel refreshed during the course of the day.  He 
also indicated that, by increasing his activities when he 
felt fatigued, he tended to gain "some energy for" a 
several-hour duration "until the close of the day."  At his 
March 1999 hearing, the veteran indicated that he had in fact 
fallen asleep on the job. 

In considering the veteran's claim for an increased rating 
for his service-connected sleep apnea, the Board has no 
reason to dispute the veteran's assertion relative to having 
problems staying awake on the job.  The principal 
consideration with which the Board is concerned, however, 
with respect to his related claim for an increased disability 
rating, is the extent of such difficulty, inasmuch as 
hypersomnolence during the day which is "persistent" in 
frequency is necessary for an award of an increased (to 30 
percent) disability evaluation.  In this regard, however, the 
Board cannot overlook that, on the April 1998 VA examination, 
the veteran indicated that the naps he took during the day to 
alleviate drowsiness, as opposed to being a routine practice, 
were only resorted to, significantly, on an as-needed basis, 
i.e., "when necessary".  The foregoing consideration would 
appear to militate rather persuasively against any notion 
that the veteran's daytime drowsiness is of the requisite 
'persisten[ce]' contemplated for a 30 percent rating.  It 
also bears emphasis that the VA examiner in April 1998, to 
whatever extent it may bear on the overall severity of the 
veteran's sleep apnea, commented that the veteran was 
"certainly not incapacitated in any way as a result of" the 
symptoms of his sleep apnea of which he complained and that, 
in addition, the veteran was not then taking any medications 
to alleviate those symptoms.  In view of the foregoing, then, 
the Board is of the view that the preponderance of the 
evidence is against an increased rating for the veteran's 
sleep apnea.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to sleep apnea-occasioned impairment in the veteran's ability 
to function under the ordinary conditions of daily life.  In 
this regard, however, the Board would merely reiterate the 
above-quoted opinion advanced by the VA examiner in April 
1998, i.e., that the veteran was 'certainly not incapacitated 
in any way as a result of' (italics added) the symptoms of 
his sleep apnea of which he complained.  The foregoing 
consideration, in the Board's view, is highly persuasive 
against any notion of entitlement to a compensable evaluation 
since January 1, 1998 predicated on the provisions of 
38 C.F.R. § 4.10.  The Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7.  However, the record does 
not show that the actual manifestations of his service-
connected sleep apnea more closely approximate those required 
for a 30 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.97, Diagnostic Code 6847.

Right Index Finger and Thumb Disability

Pursuant to Diagnostic Code 5227, ankylosis involving any 
digit other than the thumb, index or middle finger warrants a 
noncompensable rating.  In accordance with Diagnostic Codes 
5224 and 5225, favorable ankylosis involving, respectively, 
the thumb or index finger warrants, in either instance, a 10 
percent rating.  Ankylosis is considered to be favorable when 
only one joint of a digit is ankylosed or limited in its 
motion, when motion is possible to within two inches of the 
median transverse fold of the palm.  38 C.F.R. § 4.71a.

A review of the service medical records shows that the 
appellant is right handed.

The veteran asserts, relative to his right index finger and 
thumb injury residuals that he experiences "aching type" 
pain in the thumb on at least two occasions per month.  
Relative to his right index finger, he indicates that he 
experiences continuous swelling and pain in such digit.  When 
he was examined by VA in April 1998, the veteran exhibited 
"full" range of motion in each finger (to apparently 
include the thumb) on his right hand; he was able to actively 
flex his right index finger, at the interphalangeal joint, to 
45 degrees.  On passive flexion in such digit, which was 
exhibited to 65 degrees, the veteran was noted to experience 
pain.  He was able to approximate each finger of his right 
hand, except for the index finger, to the transverse fold of 
the palm, with the index finger coming to "about 1.0 cm." 
from such point.  On pertinent X-ray examination, "some 
early arthritic change" in the distal interphalangeal joint 
of the right index finger was "[s]uggest[ed]", as was 
"some arthritic change" in the thumb.  

In considering the veteran's claim for an increased rating 
for his service-connected right hand disability, the Board 
would stress that neither the veteran's right index finger 
nor thumb (each of which digit retains motion at apparently 
each joint) is shown to be fixed in ankylosis.  In view of 
the foregoing, and in the absence of favorable ankylosis 
involving either the right thumb or index finger, a 
compensable rating for either digit, pursuant to Diagnostic 
Codes 5224 and 5225, is not, in either instance, in order.

At the same time, the Board is cognizant that the veteran was 
noted in April 1998, to experience pain when passively 
flexing his right index finger.  Such finger, is also 
arthritic, the latter pathology, to be sure, comprising an 
adjudicated aspect of the veteran's related service-connected 
disability.  The Board is aware that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1999), as pertinent to factors, 
traceable to service-connected disability involving the right 
hand, including general functional loss, weakened movement 
and excess fatigability, are applicable to this aspect of the 
appeal.  The Board has also been attentive for indication of 
loss of functional ability, within the purview of 38 C.F.R. 
§ 4.40, specifically traceable to pain on use.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board further notes that, 
in addition to experiencing pain when passively flexing his 
right index finger, the veteran's ability to press with his 
right hand was 20 pounds less that that achievable with his 
left.  The foregoing considerations, in the Board's view, are 
such as to warrant the assignment of a compensable disability 
rating predicated on the provisions of 38 C.F.R. § 4.40.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Code 5227.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this regard, 
the veteran (who indicated at his March 1999 hearing that he 
was then employed as a computer technology specialist) has 
not asserted or offered any objective evidence that any of 
his above-addressed service-connected disabilities occasion 
interference with his employability to a degree greater than 
that contemplated by the respective regular schedular 
standards which, as noted above, contemplate impairment in 
earning capacity in civil occupations.  Therefore, an 
exceptional or unusual disability picture (i.e., one where 
the veteran's currently assigned pertinent rating is found to 
be inadequate) is not presented.  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   


ORDER

Service connection for fatigue and dermatitis of the feet is 
granted.

Service connection for a bilateral shoulder disorder, a 
bilateral hip disorder, anemia, bronchitis, hemorrhoids, a 
right wrist disability, and an upper gastrointestinal 
disability, including hiatal hernia, is denied.

Compensable evaluations for a right ankle disability, a right 
fifth metatarsal injury, pseudofolliculitis barbae, right eye 
papilledema with a hypoplastic optic nerve, and for sleep 
apnea from January 1, 1998 are denied.

A 10 percent rating for residuals of a right index finger and 
thumb injury, to include arthritis from January 1, 1998 is 
granted subject to the controlling regulations governing the 
payment of monetary benefits. 


REMAND

With respect to the veteran's claim for a compensable rating 
for arthritis of the knees since January 1, 1998, the Board 
observes that such disability is presently rated as a single 
disability ("degenerative arthritis of the knees").  A 
noncompensable rating has been assigned for such disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
However, while such Code implicates motion involving each of 
the veteran's knees, the Board observes that none of the VA 
examinations afforded him reflect findings relative to motion 
involving either of his knees.  Accordingly, the Board is of 
the view that pertinent examination by VA, as specified in 
greater detail below, should be accomplished before a related 
appellate determination is prepared.  The Board is, in 
addition, of the view that the veteran's pertinent bilateral 
knee disability ('degenerative arthritis of the knees') 
should be readjudicated for the purpose of assigning a 
separate rating for each knee.  Further development to 
facilitate the accomplishment of the foregoing is, 
accordingly, specified below.

The Board also observes that, in a rating decision entered in 
August 1998, the RO awarded service connection for left eye 
disability, for which a noncompensable rating was assigned, 
and also denied entitlement to a compensable rating in 
accordance with the provisions of 38 C.F.R. § 3.324 (1999).  
Thereafter, the veteran conveyed disagreement with the 
noncompensable rating assigned for left eye disability as 
well as the denial predicated on 38 C.F.R. § 3.324.  The 
latter benefit, in light of the increased ratings granted by 
the Board above, is now moot.  However, on assessing the fact 
of the veteran's disagreement with the rating assigned for 
his left eye disability in conjunction with pertinent 
observations recently made by the Court in Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999), the Board is of the view 
that his related increased rating claim must be formally 
referred to the RO for the issuance of an appropriate 
Statement of the Case (SOC) to the veteran.  Further 
development pertaining to the foregoing is, accordingly, 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), whether of VA or non-VA 
origin, who may possess clinical 
evidence, not currently of record, which 
he feels would be helpful to his claim 
for an increased rating for arthritis 
involving each knee.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated.  

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the current severity of any 
degenerative arthritis referable to each 
of the veteran's knees, to include the 
range of motion exhibited by each knee.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated. The claims folder must be made 
available to the examiner for review 
prior to the examination.  The report of 
the examination should be typed.

3.  After the development requested in 
the preceding numerical directive has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
relative to the veteran's (as presently 
adjudicated) service-connected arthritis 
of the knees, assign a separate rating 
for each knee.

If the lone remaining benefit sought on appeal is not granted 
to the veteran's satisfaction, or if he expresses 
disagreement pertaining to any other matter, both the veteran 
and his representative must be provided with an appropriate 
Supplemental Statement of the Case (SSOC).  If a SSOC is 
provided the veteran, it is essential that the veteran's 
above-cited claim for an increased rating for left eye 
disability be addressed therein, and that the veteran also be 
provided appropriate notice of the requirements to perfect an 
appeal with respect to the added issue.  If no SSOC is 
provided the veteran, then, in such event, it is essential 
that he be provided with a SOC which addresses his claim for 
an increased rating for left eye disability. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

